Newman, J.
The complaint alleges that the plaintiff hired to the defendant “ as manager of its business at the city of Milwaukee.” The answer admits by express averment that by the agreement the plaintiff “ agreed to assume charge of and to manage the defendant’s business and store in.the city *205•of Milwaukee.” The terms of the contract do not otherwise appear. So the capacity in which the plaintiff was employed was not open to controversy by evidence. He was more than the mere manager of the store.
On the trial it was sought by the defendant to limit his •duties to the mere management of the store,— to something in the nature of the dnties of a mere floor manager. And to show that he failed in the due performance of such duties, it was shown that on several occasions he was absent from the store during business hours. These absences the plaintiff excused by saying that he deemed them reasonable and necessary, and that they were, employed about the necessary conduct and management of the defendant’s business. The court, as bearing upon this contention, instructed the Jury, in substance, that the plaintiff, as general manager of the defendant’s business, had some discretion in the manner •of the discharge of his duties and the employment of his time, and might properly be absent from the store at such times and on such occasions as, in his opinion, the interests ■of the defendant’s business required; that his relation to the •defendant and its business was not that of a mere clerk or workman. The charge is of considerable length, and not necessary to be set out verbatim. The general tenor is as ^stated. It is, no doubt, in the line of the true theory of the •case,'and free from substantial errors. The difficulty with the defendant’s contention is that it is in conflict with its ■ express admission in its answer. Of course, the general manager of a business must have a discretion as to the manner of its conduct and the most advantageous use of his own time. These absences from the store seem to have been the principal ground for plaintiff’s discharge. If they were actually occasioned by, and employed in good faith in, what the plaintiff deemed to be the furtherance of the interests of the defendant’s business, they could afford no ground for plaintiff’s discharge. And so the court, in effect, charged *206the jury. The testimony was sufficient to support.the verdict on that contention.
On one or more occasions the plaintiff failed to lock the store when closed at night. He says he left another party to lock the store. It would seem that the general manager of.a business would have power to delegate to some other servant the performance of so simple an office. Nothing in the contract made it the duty of the plaintiff in person to lock the store. But he was not discharged for this shortcoming. He was merely admonished “ not to let it happen again.” This was, no doubt, a condonation of the alleged fault.
It was alleged, too, that the plaintiff sometimes failed to attend properly to the advertising of the business. The time and manner of the advertising were, no doubt, at least to some extent, left to the judgment and discretion of the general manager of the business, in the absence of any contract provision or binding regulation governing the matter. It does not clearly appear that this discretion was abused. The contention was properly submitted to the jury, and the verdict on that point is supported by the evidence.
No important error is found in the record.
By the Court.- — • The judgment of the superior court of Milwaukee county is affirmed.